WILKINSON, Circuit Judge,
concurring:
We do not have before us a pre-enforcement challenge to a statute that seeks to silence criticism of the operation of a government program. All that is at issue is a statute that forbids the impersonation of a federal agency by a private organization bent on sowing confusion among beneficiaries of a program and thereby thwarting the purposes it was intended to serve. In this context, Congress had unquestionable authority to adopt the administrative procedures that it did. Compare Mathews v. *245Eldridge, 424 U.S. 319, 331 n. 11, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976) (emphasizing that the “nature of the claim being asserted and the consequences of deferment of judicial review” will often bear on whether district court jurisdiction is proper prior to final agency disposition).
I am thus happy to concur in Judge Shedd’s fine opinion.